Citation Nr: 0317479	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to April 
1967.  He died in May 1997.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, denied entitlement to service connection for 
the cause of the veteran's death.

In April 2003 the Board remanded this case to the RO for 
additional development.  

In June 2003 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.

In a statement dated August 2002, the appellant requests 
multiple noncompensable service-connected disabilities 
"covered under 38 C.F.R. 4.16(b), unemployability status of 
the veteran for accrued VA benefits."  It is unclear what 
additional issue the appellant is raising within this 
statement, if any.  The RO should contact the appellant and 
seek clarification from her regarding what additional claims, 
if any, she wishes to pursue.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  




FINDINGS OF FACT

1.  The veteran died in May 1997; the cause of death listed 
on his death certificate is respiratory insufficiency due to 
or as a consequence of pulmonary metastasis due to or as a 
consequence of colon carcinoma.  

2.  At the time of death, the veteran had established service 
connection for the residuals of a tonsillectomy, evaluated as 
noncompensable.  

3.  The veteran had active service in Vietnam during the 
Vietnam War.  

4.  The veteran's death is not shown to be related to any 
herbicide exposure in service.

5.  The veteran is not shown to have participated in 
atmospheric nuclear testing or to have had other ionizing 
radiation exposure during his period of military service.  

6.  The veteran's death caused by respiratory insufficiency, 
pulmonary metastasis, or colon carcinoma was not manifested 
in service or within one year to a compensable degree 
following the veteran's discharge from service, and is not 
shown to have been related to service, to radiation exposure, 
or to any herbicide exposure therein.  

7.  There is no probative, competent evidence of record 
establishing that a nexus between the cause of the veteran's 
death and service-connected disability, or any other incident 
of military service.



CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active military 
service, presumptively related to service, or to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 3.312(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show a respiratory disorder or 
colon cancer.  On several occasions during service the 
veteran was seen for complaints of an upset stomach and 
diarrhea.  On separation examination in March 1967 he was 
clinically evaluated as normal.  

The veteran was hospitalized from July 1993 to August 1993 
for treatment of well-differentiated adenocarcinoma of the 
cecum, status post right hemicolectomy; left adrenal gland 
tumor, non-functioning; and hypertensive arteriosclerotic 
cardiovascular disease.  

In September 1994 the veteran underwent a VA examination.  He 
gave a history of having had a mass in the abdomen about 
eight years prior to the examination with abdominal cramps 
and having undergone a right hemicolectomy in 1993.  It was 
noted that he had been found to have a well-differentiated 
adenocarcinoma of the ascending colon.  He complained of 
irregular bowel movements, occasional chest pains, and easy 
fatigability.  



Physical examination revealed soft bowel sounds, normoactive 
with tenderness.  A healed, mid-line incisional surgical 
scar, a residual of the hemicolectomy, was noted.  
Cardiovascular system showed regular rhythm, no murmurs, and 
apex beat at the 5th intercostal space, left midclavicular 
line.  Blood pressure reading was 140/78.  An EKG was normal.  
It also was noted that a left adrenal gland tumor, 
nonfunctioning, had presented on a computerized tomographic 
(CT) scan of March 1993.  

X-ray examination showed the cardioaortic outline was normal 
except for minimal intimal calcification at the aortic arch.  
The pertinent impression was arteriosclerotic aorta.  A 
barium enema showed a well-distended rectum, sigmoid, 
descending and transverse colon.  The pertinent impression 
was that of adenocarcinoma of the cecum, status post right 
hemicolectomy, with normal barium enema.

In April 1995 the RO received a copy of a letter sent to the 
veteran from the Defense Nuclear Agency.  This letter 
indicated, in pertinent part, that an exhaustive search of 
available records revealed no indication of the veteran's 
involvement with U.S. atmospheric nuclear testing during his 
naval career.  The letter detailed the different ships the 
veteran served on board, none of which was involved in 
atmospheric nuclear testing.  The Nuclear Test Personnel 
Review also indicated that there was no other dosimetry 
record of radiation exposure for the veteran.

The veteran provided personal hearing testimony before a 
hearing officer at the RO in June 1995.  He testified that he 
was not exposed to any atmospheric testing but that he was 
stationed in Vietnam for 2 years and could have been exposed 
to Agent Orange.

Service connection has been established for the residuals of 
a status post tonsillectomy, evaluated as noncompensable.  
The Board denied claims of service connection for 
adenocarcinoma of the cecum, an adrenal gland tumor, and 
hypertensive arteriosclerotic cardiovascular disease during 
the veteran's lifetime in a January 1997 determination.  

The veteran died in May 1997; the cause of death listed on 
his death certificate is respiratory insufficiency of one-
month duration due to or as a consequence of pulmonary 
metastasis of a six-month duration due to or as a consequence 
of colon carcinoma of a four-year duration, more than 25 
years after the veteran's discharge from active service.  No 
autopsy was performed.  

The appellant has submitted an April 1998 letter from the 
Defense Special Weapons Agency.  In this letter, it is 
indicated that the appellant believed that the cause of the 
veteran's death was participation in a number of United 
States atmospheric nuclear tests, to include Operation 
Crossroads (1946), Castle (1954), Wiggwam (1955), Red Wing 
(1956), and Operation Dominic I (1962).  The report from the 
Defense Special Weapons Agency found that the veteran had not 
participated in these atmospheric nuclear tests.  A detailed 
explanation was provided.  

In the November 1998 substantive appeal, it was contended the 
veteran had been exposed to herbicides during his service in 
Vietnam.  In her substantive appeal, the appellant noted 
treatment of the veteran at Subic Bay Naval Base/Clark Air 
Force Base, Philippines, prior to the base closing in 1991.  
Additional medical records were obtained by the RO regarding 
this treatment.  None of these medical reports indicate the 
disorders at issue are associated with the veteran's military 
service.  

In February 1999 the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
appellant has not appealed this determination.  Accordingly, 
this issue is not before the Board at this time.  

In a September 2002 letter, the appellant contended that the 
veteran participated in ground operations in Vietnam between 
1965 and 1966.  It was contended that his disabilities 
incurred during his Vietnam service contributed to the cause 
of his death.  No reference was made to alleged exposure to 
radiation exposure during his military service.  

In April 2003, the Board remanded this case to the RO in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  

In March 2003, the appellant requested that the Board obtain 
a medical nexus opinion in order to associate the veteran's 
disorders with his military service and exposure to 
herbicides.  

In May 2003, the RO contacted the appellant and informed her 
of the VCAA.  In a response dated in May 2003, the appellant 
stated she had no additional evidence to present.  In a June 
2003 letter, the appellant once again contends that the 
veteran's disorders were the result of exposure to herbicides 
between 1962 and 1965.  An additional request for a medical 
opinion was made.  The appellant's representative submitted 
written argument in July 2003.  


Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA.  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  



The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened, and before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board has undertaken no development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the 
decision by the United States Court of Appeals for the 
Federal Circuit (CAFC) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), is not applicable.  The Board therefore finds that it 
can proceed with this case.  

After a review of the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provision set forth in the new law and regulation.  The 
record in this case includes medical reports, service medical 
records, post service medical records, and reports from 
several Federal agencies.  

Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The appellant has specifically indicated that she 
has no additional medical records to submit.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.  

The Board has considered the issue of whether it should 
obtain a medical opinion in order to meet the requirements of 
the VCAA.  The appellant contends that the veteran's death 
was caused by disorders resulting from the veteran's exposure 
to herbicide agents during his military service between 1962 
and 1965.  It is requested that a medical opinion be obtained 
in order to associate the veteran's death with his military 
service based on exposure to herbicides.  

Under 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (a) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (b) 
establishes that the veteran suffered an event, injury or 
disease in service, and has a disease or symptoms of a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period provided 
the claimant has required service or triggering event to 
qualify for the presumption; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  

In evaluating this contention, the Board has carefully 
reviewed the medical evidence of record, including, but not 
limited to, the service medical records, the post service 
medical records, the numerous statements, and the reports 
from several Federal agencies.  Based on this review, the 
Board finds that a medical opinion in order to determine the 
etiology of the veteran's respiratory insufficiency, 
pulmonary metastasis, or colon carcinoma to ascertain if 
these disorders are the result of Agent Orange exposure is 
not warranted.  No medical evidence submitted by the 
appellant or obtained by the RO indicates a connection 
between these disorders and the veteran's exposure to 
herbicides between 1962 and 1965, nearly 40 years ago.  




Any medical opinion obtained would have to be based on the 
medical evidence of record.  As the medical evidence of 
record provides no basis to associate the veteran's death 
with his exposure to herbicides during his service in the 
Vietnam War, the Board finds no basis to obtain such a 
medical opinion.  Accordingly, the request of the appellant 
is denied.  The Board finds no basis under 38 C.F.R. 
§ 3.159(c)(4) to obtain a VA medical opinion based on the 
disorders that emerged decades after the veteran's discharge 
from military service.  

No medical record either submitted by the appellant or 
obtained by the RO indicates that the veteran's death is 
related to exposure to herbicides during his military 
service.  The disabilities that caused the veteran's death 
are not presumptively related to herbicide exposure under 
38 C.F.R. § 3.309(e).    

In multiple letters between the RO and the appellant and in 
supplemental statements of the case, the appellant has been 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It is important to note 
that the Board specifically remanded this case to the RO in 
light of the VCAA.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that notice requirements 
of the new law and regulations have been met.  


Criteria & Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain diseases are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38  U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the appellant 
has never contended that any of the disorders at issue 
developed within one year after the veteran's discharge from 
military service.  In any event, a respiratory disability 
diagnosed as bronchiectasis or malignant tumors are not shown 
to have been disabling to a compensable degree during the 
first post service year.

The veteran's service-connected noncompensable disability is 
not shown by the competent medical evidence of record to have 
constituted a causal factor eventuating in his death.  The 
veteran's death was caused by respiratory insufficiency due 
to or as a consequence of pulmonary metastasis, due to or as 
a consequence of colon carcinoma.  There is no evidence of 
any of these disorders in service or in the first post-
service year.  The Board notes there as a lapse of many years 
between the veteran's separation from service in April 1967 
and his first treatment for the disorders at issue.  The CAFC 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  


It is contended that the veteran's death-causing disorders 
were caused by his exposure to herbicides during his service 
in the Vietnam War.  If a veteran was exposed to a herbicide 
agent during active military, naval or air service, a series 
of diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, providing for the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

38 C.F.R. § 3.309(e) lists the disabilities for which service 
connection may be granted on a presumptive basis.  Even if 
the Board assumes exposure to herbicides, respiratory 
insufficiency, pulmonary metastasis, or colon carcinoma is 
not listed among these disabilities.    

Recently, the VA published a list of conditions for which a 
presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam War is not 
warranted.  See 67 Fed. Reg. 42600-42608 (June 24, 2002).  
That list of conditions includes renal cancer, 
gastrointestinal and digestive disease (other than diabetes 
mellitus), and "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted."  

The authority for such a finding stemmed from a provision of 
the Agent Orange Act of 1991, which permitted the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS), who reviewed and summarized the scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam during the Vietnam War and each 
disease suspected to be associated with such exposure.  


The appellant has sometimes contended that the veteran's 
death was caused by exposure to ionizing radiation during 
service.  For a veteran who was exposed to ionizing radiation 
during service, service connection for a condition that is 
claimed to be attributable to such service may be established 
in one of three different ways.  

First, there are types of cancers that are presumptively 
service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(b).  Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" that will be service connected provided 
that certain conditions specified in that regulation are met.  
The third basis for a determination of service connection is 
a finding of direct service connection by establishing a 
showing that the disease was incurred in or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The RO has attempted on several occasions, without success, 
to confirm the appellant's allegations of exposure to 
radiation in service.  Reports cited above have clearly 
refuted the appellant's contention of the veteran's 
participation in numerous atomic detonations.  As noted 
above, the veteran provided personal hearing testimony before 
a hearing officer at the RO in June 1995.  At that time, he 
testified that he had not been exposed to any atmospheric 
testing.  Accordingly, the Board finds no basis to award the 
appellant service connection for the cause of the veteran's 
death based on ionizing radiation exposure.  

In light of Combee, 34 F.3rd. at 1042., the Board has not 
only considered whether the veteran had a disability listed 
in 38 C.F.R. § 3.309(d) or (e), that could have caused his 
death, but has also considered whether the disorders that 
caused his death were the result of active service under 
38 U.S.C.A. §§ 1110, 1112, 1131 and 38 C.F.R. § 3.303(d).  
The fact that the requirements of 38 C.F.R. § 3.309 are not 
met does not preclude the Board from establishing service 
connection with proof of direct causation. 



Based on the medical evidence of record, the Board finds no 
competent (medical) evidence supporting the appellant's 
theory that the veteran's death resulted from exposure to 
herbicide agents.  With regard to the appellant's contentions 
that the veteran's death is the result of either his service 
or exposure to radiation or herbicide agents, the United 
States Court of Appeals for Veterans Claims (CAVC) has made 
clear that a lay person is not competent to provide evidence 
on matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The appellant is a 
layperson, and lacks the medical expertise for her opinion in 
this matter to be competent medical evidence.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

